J.   S29036/19

NON-PRECEDENTIAL DECISION                - SEE SUPERIOR COURT I.O.P.        65.37
COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                     v.

MARKEITH REDDY,                                         No. 163 EDA 2019

                          Appellant


           Appeal from the PCRA Order Entered December 6, 2018
              in the Court of Common Pleas of Chester County
              Criminal Division at No. CP-15-CR-0003228-2015


BEFORE:    BENDER, P.J.E., LAZARUS, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                 FILED AUGUST 12, 2019

        Markeith Reddy appeals pro se from the December 6, 2018 order

entered in the Court of Common Pleas of Chester County dismissing his third

PCRA    petition filed pursuant to the Post Conviction Relief Act ("PCRA"),

42 Pa.C.S.A. §§ 9541-9546. We affirm.

       A brief synopsis of the procedural     history of this case, as gleaned from

the certified record, is as follows: On March 10, 2016, appellant pled guilty to

possession of    a   firearm prohibited; DUI: controlled substance-impaired

ability -2nd offense; driving with       a   BAC   .02% or greater while license

suspended; and manufacture, delivery, or possession with the intent to

manufacture or deliver    a   controlled substance.' That same day, the trial court


'18 Pa.C.S.A. § 6105(a)(1), 75 Pa.C.S.A. §§ 3802(d)(2), 1543(b)(1.1), and
35 P.S § 780-113(a)(30), respectively.
J.   S29036/19

sentenced appellant to an aggregate term of          61/2   to 10 years' imprisonment.

Appellant appealed his judgment of sentence, and the appeal was quashed as

untimely. See Commonwealth v. Reddy, No. 1528 EDA 2016, per curiam

order (Pa.Super. filed August 5, 2016). Appellant filed his first PCRA petition

on November 29, 2016, and his second PCRA petition on October 16, 2017;

the     PCRA     petitions     were   subsequently          dismissed   pursuant     to

Pa.R.Crim.P. 907(1). On October 23, 2018, appellant filed            pro se this   PCRA

petition, his third. On October 30, 2018, the PCRA court notified appellant of

its intent to dismiss the PCRA petition pursuant to Rule 907(1). Appellant filed

a    timely response.        The PCRA court dismissed the PCRA petition on

December 6, 2018. Appellant filed      a   timely notice of appeal.2

        On January 14, 2019, the PCRA court ordered appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)

within 21 days.      (PCRA court order,      1/14/19.)       The order also cautioned

appellant that any issue not raised in      a   timely filed Rule 1925(b) statement

would be waived.     Id. Appellant    did not file   a   Rule 1925(b) statement.    On




2  We note that the post -mark on the envelope that accompanied appellant's
notice of appeal indicated that it was deposited with prison authorities on
December 28, 2018, before the 30 -day appeal period expired; but the notice
of appeal was not entered on the docket until January 7, 2019, after the
30 -day appeal period expired. Where a pro se appellant is incarcerated, as
is the case here, the prisoner mailbox rule applies, and an appeal is deemed
filed on the date the prisoner deposits the appeal with prison authorities or
places it in a prison mailbox. See Commonwealth v. Chambers, 35 A.3d
34, 38 (Pa.Super. 2011), appeal denied, 46 A.3d 715 (Pa. 2012).
Accordingly, we deem the instant appeal to be timely.

                                        - 2 -
J.   S29036/19

February 22, 2019, the PCRA court issued an order in lieu of                    a   Rule 1925(a)

opinion stating, "the Court presumes the waiver of all objections to this Court's

Order dated December 6, 2018," because appellant failed to timely file                           a


Rule 1925(b) statement.            (PCRA court order,     2/22/19.)

        Indeed, the record reveals that appellant never filed               a       Rule 1925(b)

statement.       It   is well    established that the failure to file       a       court -ordered

Rule 1925(b) statement results in the waiver of all claims on appeal.                        See

Commonwealth v. Auchmuty, 799 A.2d 823, 825 (Pa.Super. 2002)
(holding that    a    pro se appellant's failure to file    a    court -ordered Rule 1925(b)

statement     results       in    waiver    of    all   issues    on   appeal);        see   also
Pa.R.A.P. 1925(b)(4)(vii) (stating, "[i]ssues not included in the Statement

and/or not raised        in accordance     with the provisions of this paragraph (b)(4)

are waived."). Accordingly, appellant has waived all issues on appeal.

        Order affirmed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary



Date: 8/12/19




                                                 -3